IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 578 MAL 2021
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
JAMES MICHAEL BIDWELL,                         :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this matter.